336 S.W.3d 486 (2011)
STATE of Missouri, Respondent,
v.
Richard HARPER, Defendant/Appellant.
No. ED 94782.
Missouri Court of Appeals, Eastern District, Division Five.
March 15, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 21, 2011.
Andrew E. Zleit, Assistant Public Defender, St. Louis, for Appellant.
Chris Koster, Attorney General, John W. Grantham, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J. and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Richard Harper (Defendant) appeals from the judgment upon his conviction by a jury for one count of second-degree burglary, in violation of Section 569.170, RSMo 2000,[1] one count of stealing more than $500, in violation of Section 570.030, and one count of possession of burglary tools, in violation of Section 569.180, for which he was sentenced as a persistent offender to a total of eight years' imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find Defendant is entitled to no relief on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the trial court's judgment pursuant to Rule 30.25(b).
NOTES
[1]  Unless otherwise indicated, all further statutory references are to RSMo 2000.